 HOWARD CREATIONS, INC.179Howard Creations,Inc.andAmalgamated ClothingWorkersof America,AFL-CIOFactory,Production,Specialists and Assembly Work-ers Union,Local 294; and Workers of America andCanada International Union,LocalNo. 11 andAmalgamated ClothingWorkers of America, AFL-CIO. Cases 29-CA-3551, 29-CA-3551-2, and 29-CB-1632June 28, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn February 20, 1974, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent Employerfiled exceptions and a supporting brief, and the Gen-eral Counsel filed a brief in,support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered, the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions 1 of the Administrative Law Judge and toadopt his recommended Order,2 except as modifiedherein.We disagree with the Administrative Law Judge'sconclusion that Respondent Employer (hereafter, theEmployer) violated Section 8(a)(5) of the Act by re-fusing to recognize and bargain with the Amalgamat-ed Clothing Workers of America upon receiving theAmalgamated's demand for recognition and offer toestablish its majority status. The Administrative LawJudge apparently premised his conclusion on the factthat the Employer's refusal to recognize the Amalga-iIn his Conclusions of Law, the Administrative Law Judge held thatRespondent Unions violated Sec. 8(b)(2) by,inter alga,"including in a collec-tive bargaining agreement with a union which did not represent an uncoercedmajority of its employees a union security clause requiring bargaining unitemployees to become or remain members of said unions as a condition ofcontinued employment."Since the wording of this conclusion is somewhatconfusing, it is corrected to read as follows-"By negotiating an agreementwith the Respondent Employer when Respondent Unions did not representa majority of the Employer's employees and by including in such agreementa union-security clause requiring bargaining unit employees to become orremain members of said unions as a condition of continued employment,. the Respondent Unions herein violated Section 8(b)(2) of the Act."2 Respondent Employer contends that it was denied due process of law byreason of the fact that the first day of the hearing was held in the absenceof its attorney,who was unavoidably absent. We find no meat in this conten-tion,as the record establishes that the hearing was begun de novo on thesecond day when the Employer's attorney appearedmated was in bad faith, inasmuch as the refusal wasbased on the Employer's existing bargaining agree-ment with an unlawfully assisted union, RespondentWorkers of America and Canada InternationalUnion, Local No. 11.The defect in the Administrative Law Judge's con-clusion as to the 8(a)(5) violation is that it rests on aninquiry into the Employer's subjective reasons for re-fusing to extend recognition on the basis of authoriza-tion cards. This inquiry, which was once called for bythe Board'sJoy Silk 3doctrine, is one which, as theSupreme Court noted inN.L.R.B. v. Gissel PackingCo., Inc.,4the Board has virtually abandoned. Anemployer's good-faith doubt of a union's claim tomajority status is "largely irrelevant" to the determi-nation of whether an employer has violated Section8(a)(5) by refusing to extend recognition on the basisof a showing of a card majority.' Further, since thecrucial issue in cases such as this is whether a bargain-ing order should be granted asa remedyfor anemployer's unfair labor practices, we have concludedthat, for the reasons stated in our decision inSteelFab, Inc.,212 NLRB No. 25, it is unnecessary todetermine whether Section 8(a)(5) has been violated.Accordingly, we shall dismiss the 8(a)(5) allegation ofthe complaint .6Insofar as the issue of the appropriate remedy forthe Employer's violations of Section 8(a)(1), (2), and(3) is concerned, we agree with the AdministrativeLaw Judge that a bargaining order is necessary hereto remedy those unfair labor practices. It is utterlyimprobable that a fair election could be held where,as here, the Employer has threatened the entire em-ployee complement with a plant shutdown if theAmalgamated was selected as their representative,'and where it has coupled that threat with unswervingefforts to destroy the employees' support for theAmalgamated by promising benefits if they wouldabandon it, by creating the impression of surveil-lance of organizing efforts in behalf of the Amalga-mated, and by continuing efforts to foist anotherunion on the employees. This course of conductwould, over time, convey to the employees the beliefthat further support of the Amalgamated would be afutility.Under such circumstances, the authorizationcards executed on behalf of the Amalgamated are themore reliable indicator of the employees' desire forrepresentation.3Joy Silk Mills, Inc,85 NLRB 1263.4 395 U.S. 575, 594 (1969).5 Id6Member Jenkins,for reasons expressed in his dissent inSteel Fab,wouldfind the 8(a)(5) violation and base the bargainingorder on thatsection as wellas on Sec. 8(a)(1)7World Carpets of New York,Inc,188 NLRB122;V & HIndustries, Inc.,177 NLRB 929, enfd. 433 F.2d 9 (C A. 2, 1970)212 NLRB No. 26 180DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Howard Creations, Inc.,Queens, New York, its officers, agents, successors,and assigns, and Respondents Factory, Production,Specialists, and Assembly Workers Union, Local 294,and Workers of America and Canada InternationalUnion, Local No. 11, and the officers, agents, andrepresentatives of each, shall take the action set forthin the said recommended Order, as modified below:Delete paragraph 1, 1,(h) of the Administrative LawJudge's recommended Order.DECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H. MALONEY, JR, Administrative Law Judge. Thiscase cameon for hearing in Brooklyn, New York, beforeme upon a consolidated complaint, amended at the hear-ing, whichwas issuedby the Regional Director of Region29 of the Board.' The complaint alleged that the Respon-dent Employer violated Section 8(a)(1), (2), (3), and (5) ofthe Act by permitting Local 11 and Local 294 to conductunion businesson company premises; by assisting theseUnions in collecting designation cards and checkoff au-thorizations; by directing employees to sign authorizationcards; by recognizing the Respondent Unions as bargain-ing agentsand entering into a contract with them contain-ing union-security provisions although said Unions did notrepresent an uncoerced majority of employees in the bar-gaining unit;by withholding union dues from employeesand paying them to the Respondent Unions although free-ly signed checkoff authorizations had not been executed byemployees; by threatening employees with reprisal, includ-ing discharge and plant closure, for supporting the Amal-gamated;by promising benefits to employees to weanaway support from the Amalgamated; by creating an im-pressionof surveillance of union activities; and by refusingto recognize and bargain with the Amalgamated as theiThe principal formal papers docketed herein are as follows charge filedby Amalgamated Clothing Workers of America,AFL-CIO (herein calledAmalgamated or Union),against Respondent Howard Creations,Inc (here-in called Respondent or Employer),on September13, 1973,and an amendedcharge filed on October 19,1973; charge filed by Amalgamated againstFactory,Production,Specialists and Assembly Workers Union, Local 294(herein called Local 294)and Workers of America and Canada Internation-alUnion, Local No I I (herein calledLocal 11)on October 19, 1973, orderconsolidating cases, complaint, and notice of hearing issued onOctober 31.1973, answer of Respondent Employer filed on November 14. 1973, docu-ments purporting to be answers on behalf of Local 294 and Local I I filedon November12, 1973,hearing held in Brooklyn,New York,on December17, 18, and 19,1973, briefsfiled byGeneral Counsel and Respondent Em-ployer on January28, 1974duly designated bargaining agent of its employees. Theconsolidatedcomplaint also alleged that the RespondentUnions violatedSection 8(b)(1)(A) and (2) of the Act byenteringinto a contract with the Respondent Employercontainingunion-security provisions although theyassert-edly did not represent an uncoerced majority of employees,and by unlawfully accepting assistance and recognitionfrom the Employer; and that in the presence of the em-ployer they threatened employees with discharge if saidemployees supported the Amalgamated.2 The RespondentEmployer maintains that the Respondent Unions werelawfully recognized, and that it could not recognize theAmalgamated in the face of a lawful outstanding collec-tive-bargainingagreementwith Local 11. It denies that itviolated any of the Section 7 rights of its employees. LocallIand Local 294, respectively, filed two-linestatementsgenerally denyingall claimsand charges. The Local l 1 an-swer was filed by Robert Gordon, as secretary;a similarLocal 294 answer was filed by the same Robert Gordon, aspresident. At the hearing, the General Counsel moved tostrike theseanswers aslacking in the particularity requiredby Section 102.20 of the Board's Rules andRegulations.This motion was granted by me, so Local II and Local 294are essentiallyin default.See Sec. 102.20,supra.Mr. Gor-don was present in the hearing room during a portion ofthe hearing and indicated that he would enter an appear-ance on the record for the purpose of protecting his right tofile a brief. He did not enter an appearance, nor did he oranyone else file a brief on behalf of either of the Respon-dent Unions.3 In reviewing the facts of this case, it shouldbe noted that, while Respondent Employer took a vigorouspart in the hearing by cross-examining General Counsel'switnessesand the making of timely objections to some ofGeneral Counsel's proffers of evidence, the RespondentEmployer offered no affirmative evidence in its own be-half, other than a pretrial statement of one of the GeneralCounsel'switnesseswhich was introduced for purposes ofimpeachment. As a result, the evidence adduced by theGeneral Counsel stands uncontradicted, except insofar asitsweightor probative effect may be affected by mattersinternal tothe General Counsel's own case.1.The unfair labor practices allegedRespondent Howard Creations, Inc., operates a smallfactory in Queens, where it employs about 30 women in themanufacturing of ties.Most of Howard's employees areSpanish-speaking. Its president, Martin Stender, is the oper-ating head of the business. On April 25, 1973, Robert Gor-don, president of Respondent Local 294 and secretary ofLocal 11, in the company of Union Representative LouisRucci, visited the plant for the purpose of soliciting union2Respondent admits, and I find, that Howard Creations, Inc., is a NewYork corporation which maintains its principal place of business in Queens,New York,where it manufactures, sells, and distributes ties and relatedarticles of clothingDuring the preceding year, a representative period,Respondent Employer sold and shipped from its Queens, New York, factoryproducts in excess of$50,000 to points and places located outside the Stateof New York Accordingly, it is an employer within themeaning of Section2(2). (6), and (7) of the Act, The Amalgamated, Local 294, and Local I I arelabor organizations within the meaning of Section 2(5) of the Act.3The transcript herein is corrected in certain respects HOWARD CREATIONS, INC.memberships from Howard's employees. Stender made thecompany office available to them during working hours forthis purpose and left the office temporarily while they werethere, coming back from time to time while Gordon andRucci were in the process of interviewing employees. Sten-der also made available to Gordon and Rucci the servicesof employee Petra Diaz to serve as interpreter. In requestingMrs. Diaz to act in this capacity, Stender told her that "wehave a union now," gave her a list of employees, and askedher to summon them one by one into the office to speak withGordon and Rucci. Stender assisted her in reading the listand in identifying employees. Mrs. Diaz complied withStender's request, telling each employee in the presence ofGordon and Rucci that the boss had informed her that theCompany now has a union and that the union men werepresent to facilitate the signing of cards needed to join up.In the course of this visit: Gordon and Rucci signed up 19out of the 27 employees who were on the payroll at thattime. The document signed by each of the employees wasa pink card, written entirely in English. The card was anapplication for membership in Local 11, designating Local11 as the bargaining representative, and contained spacesfor the name, address, and other information pertaining tothe signatory.In response to a subpena served by the General Counsel,the Respondent Employer produced xeroxed copies of 19cards entitled "Application and Check-off AuthorizationBlank" for Local 11, and apparently signed by the employ-ees in question. The original pink cards were not producedby any of the Respondents. Several employees who ap-peared at the hearing testified that they signed pink applica-tion cards for Local II late in April or early in May, but'flatly denied signing dues checkoff authorizations. The xe-roxed copies produced at the hearing contained clearly stat-ed dues checkoff authorizations. These witnesses testifiedthat the pink form they signed in April was different in styleand content than the one produced at the hearing, thoughthey acknowledged their signatures on the documents pro-duced.Mrs. Diaz testified that, a few weeks later, she receivedin the mail a green card indicating union membership, notin Local 11 for whom the membership application wassigned, but in Local 294. Her card contained the stampednotation "shop steward." Other employees testified thatthey also received similar green membership cards subse-quent to executing application forms. The card was accom-panied by a "Dear Member" form letter, signed by RobertS. Gordon as secretary-treasurer of Local 11, congratulatingthe recipient upon joining the Union, stating that delegateswould visit the shop to discuss problems or suggestions, andindicating that the new member should feel free to callLocal 11 to discuss any job-related problems.On June 25, 1973, Stender, on behalf of Howard Crea-tions, Inc., signed a collective-bargaining agreement withLocal 11. Gordon signed the contract on behalf of Local 11.At this time, there were 26 employees in the bargaining unit,including 18 who had signed cards on April 25. The agree-ment conferred upon Local 11 exclusive recognition andcontained,inter alia,standard union-security and checkoffprovisions. Checkoffs were, by contract, scheduled to beginthe first week in July 1973; such deductions have been made181and paid over to Local 11 at least since August 1, 1973. Theagreement, which was 3 years in duration, called for a 4-percent increase on July 1, 1973, and 2-percent increases onJuly 1 of 1974 and 1975, respectively. Actual wage rates forjob classifications were not contained in the agreement. Thepercentage increases were based upon the highest weeklypay received by an employee in calendar year 1972, so thatwage variations as to individual employees in the same clas-sification were thereby accommodated.4On September 5, 1973, Murray M. Gassman, NationalRepresentative of the Amalgamated Clothing Workers,went to the site of the Respondent's factory in Woodside,Queens, in the company of his wife, Marie Gassman, andBenito Rivera, a Spanish-speaking member of the Unionwhom it employs from time to time to assist in organizingSpanish-speaking employees. On September 5 and on thefollowing day, Gassman, Mrs. Gassman, Rivera, and Flor-ence Quinones, an employee of the Respondent, contractedmost of the Howard work force. Employees were ap-proached as they left the plant. They were interviewed onthe street, in a restaurant, in a small real estate office aroundthe corner, or, in a couple of instances, at their homes.Employees were asked to sign Amalgamated designationcards. These cards were printed in English and also con-tained union designation language written in Spanish andstamped on the back. Employees who could not understandEnglish were asked to affix their signatures to the Spanishversion on the reverse side of the card. During these 2 days,Gassman and his associates obtained signed designationcards from 27 employees in an agreed-upon unit of 33. Theauthenticity of these cards is not challenged, nor is themeaning and effect of the designation language.On September 7, Gassman sent a telegram to Stender,claiming to be the majority representative of theRespondent's production and shipping employees. The tele-gram demanded recognition and asked Stender to adviseGassman of an early date on which to commence negotia-tions leading to a contract. The telegram also offered toestablish the authenticity of the claim of majority througha card check conducted by a neutral third party. On Sep-tember 8, Gassman followed up the telegram with a regis-tered letter addressed to the Respondent containingessentially the same matter found in the telegram. On Sep-tember 11, Gassman and his wife visited the Respondent'splant and spoke with Stender. He told Stender that he hada majority of the cards signed by the employees, requestedrecognition, and suggested that they work something out.Stender admitted receiving the September 7 telegram andreplied, "I got my union here. Why should I deal with you?"He suggested that Gassman call Local 11 and gave him thephone number of Local 11. Gassman asked Stender if hehad a contract with Local 11, to which Stender replied,"That's my business." Stender also told Gassman "I'll never4 The contract also contains this very peculiar provision.In the event that the National Labor Relations, Board or any otheradministrative or judicial body determines at any time, and for anyreason, that this contract does not constitute a bar to filing of a represen-tation petition or decertification petition covering employees under thiscontract, the Union may at its discretion terminate this contract or anyportion thereof by sending written notice to the Employer irrespectiveof any other provision of this Agreement. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign a contract with the Amalgamated. I won't deal with theAmalgamated I'd rather close the place." When Gassmanasked him why he felt this way, Stender replied that, withhis present union, he did not have to give raises or benefitsfor at least a year. Stender went on to complain that he waspreviously in business, that the Amalgamated got a judg-ment against him, but that it could not collect because hehad-gone into both personal and corporate bankruptcy.5Stender asked to see the designation cards. Gassmanagreed, provided that the cards would be submitted to animpartial person for verification and provided further thatStender would agree in advance to recognize the Amalga-mated if the cards established majority status. Stender be-came angry, repeated that he would never deal with theAmalgamated, and ended the conversation.At or about this same period of time, Stender gave em-ployee Florence Quinones a number of designation cardsfor Local II and asked her to circulate them among theemployees. Quinones attempted to do so, saying to variousemployees that Mr. Stender wanted them to sign, but shemet with resistance on the part of some employees who didnot want to sign. At or about thistime,Stender said to Diazand employee Mercedes Cordova that if they stayed withLocal I I and did not join the Amalgamated, he would grantthem Blue Cross benefits in a year's time. On September 17,Louis Rucci 6 visited the plant and spoke with the assem-bled employees in the presence of Stender. He asked em-ployee Ramonita Olivero to translate his remarks intoSpanish. He counseled the employees to have patience withMr. Stender and to bear with him, stating that in a year theywould have improved benefits, including Blue Cross andBlue Shield, but that they would have to give Stender achance to make some money. A number of employees com-plained about waiting a year to receive benefits, contendingthat they were presently paying union dues and should alsobe getting union benefits immediately. They complainedabout not receiving work breaks in the morning and in theafternoon, and abcut the fact that there was no coffee ma-chine in the plant. The union representative promised to seeto it that they got work breaks. When various unnamedemployees began to complain aloud that they did not wantto belong to his union but preferred the other union (theAmalgamated) Rucci replied that any who did not want tojoin his union could punch out and leave. Stender was pre-sent when this remark was made. A while later, Stenderspoke to the employees. He told them that he was going toinstitutea piecework system, so that those who workedharder could make more money. He also told employeesthat if the Amalgamated came into the shop, he would lockthe doors.Olivero phoned Gassman and reported to him that Sten-der was threatening employees, so Gassman came to theplant the same day and spoke to Stender in his office. Heasked Stender why he was threatening employees and said,5For 14 years, Stender operated a factoryinManhattanunder contractwith the Amalgamated The businesswas namedSaunders Modern FormalWear, Inc After the business closed, the Amalgamated obtained a $10.000judgment againstthis corporation for deficiencies owed to the Welfare FundThe judgment was never collected because of a discharge in bankruptcy6 The representative who came to the plant was also identified as being oneof the two men who appeared on April 25 to solicit cards for Local I I"What are you looking for-trouble? You need production.If you are going to threaten the people you are not going toget production." He also informed Stender that he had filedcharges with the Board. Stender then said to Gassman, "Itold the people and I'm telling you now. I'll close the placeup before I'll have the Amalgamated in here. You might aswell know it"On or about September 21, Stender spoke briefly to allemployees just before the lunch break, using employee Pa-triciaMoreno to translate his remarks into Spanish. Hestated that he would put a piecework system into effect andfurther stated that he would give the employees Blue Crossand Blue Shield insurance coverage if they would stay awayfrom the Amalgamated. He told them that the Amalgamat-ed was trying to put him out of business. He asked Morenoto remind him the following Monday to call the Blue Crossoffice, but she did not do so. A few days thereafter, one ofthe Local I I representatives who had solicited cards in Aprilcame to the shop accompanied by a female interpreter. Heheld a brief meeting in the shop and told the assembledemployees that a computer error had caused the union tosend them green membership cards by mistake. He askedthe employees to return the green cards that had beenmailed to them and said that the union would send themother cards instead. Moreno inquired angrily how could thecomputer make a mistake. There is no evidence that anyemployee returned her membership card.On or about October 1, Local 11 agents again visited theplant.They spoke privately with Stender in his office.Thereafter, Stender spoke to all the employees just beforethe lunch break, again using Patricia Moreno as interpreter.He said in the course of his remarks that he knew thatemployees were going to Gassman's meetings and wouldlike them to stop attending.Employee Mary Holly testified without contradictionthat she started to work for Howard Creations in June as ahand-sewer She did not sign an authorization card, eitherfor union membership or checkoff of dues. However, theRespondent made dues deductions from her salary on twodifferent occasions, until she complained. No repaymenthas been made of these deductions. During parts of Novem-ber, she had been in layoff status, and came to the plant onNovember 30 to pick up her check. When she asked a fore-man for some work, he stated that there was none available,so, on the suggestion of employee Quinones, she asked Sten-der to let her work that afternoon. Slender began to talkwith her about the Amalgamated. He complained that theemployees were still meeting with the Amalgamated. Healso stated that he was not basically opposed to the unionand would give the employees Blue Cross and Blue Shield,but stated that he did not want to pay union welfare pay-ments because they were too costly.2.Analysis and discussionThe pivotalquestion in this case is whether the 19 unionauthorization cards obtainedon April 25, 1973, by Gordonand Rucci on behalf of RespondentLocal 11constitutevalid, uncoerced,and untainted designationsof Local 11 bythe employees who signed them.The productionof xeroxedcopies of these cards at the hearing by the Respondent's HOWARDCREATIONS, INC.president in response to the General Counsel's subpenaevidences the fact that Stender relied upon them on June 25when he executed the outstanding collective-bargainingagreement with Local 11. At that time, some 18 of the 19employees who signed the April 25 cards were still in hisemploy. Section 8(a)(2) of the Act prohibits an employerfrom dominating or interfering with the formation or ad-ministration of any labor organization, and from contribut-ing financial or other support to it. One of the classicviolations of this section is assistance given to a union byan employer in the solicitation of the union membershipapplications or designation cards upon which a labor orga-nization predicates its claim to be the majority representa-tive of the employer's work force.Park Inn Hotel, Inc.,139NLRB 669;Prospect Gardens of Norwalk, Inc.,177 NLRB136;Senco, Inc.,177 NLRB 882;Crown Discount Depart-ment Stores, Inc.,172 NLRB 934;Columbus Janitorial Ser-vice,Division of Servisco,191NLRB 902;N.L.R.B. v.Midtown Service Co., Inc.,425 F.2d 665 (C.A. 2, 1970);N.L.R.B. v. A & S Electronics Die Corp.,423 F.2d 218 (C.A.2, 1970), cert. denied 400 U.S. 882. Short of personallyasking each of his employees to sign a Local 11 designationcard, it is hard to imagine how the Respondent Employer'spresident could have given Local I I additionalassistance inachieving majority status. He permitted union agents tocome into the plant, use the company office, and speak toemployees on company time. He provided them with a listof employees and an interpreter, and told the interpreter toask each employee who was called into the office for aninterview to join. While he was not personally present in theoffice throughout the string of interviews,comingback andforth from the plant to the office as the occasion warranted,his temporary and occasional absences detracted nothingfrom the quality or quantity of the assistance rendered. Asa result of obtaining Local I 1 designation cards, Local 294(whose president is also the secretary of Local 11) sent toHoward's employees Local 294 membership cards. Accord-ingly, I find and conclude that, by assisting Local 11 andLocal 294 in obtaining union designation cards, the Re-spondent Employer violated Section 8(a)(2) of the Act.Both Gassman and a number of employeewitnesses testi-fied without contradiction that they had never seen a copyof the Local 11-Howard Creations contract. Stender refusedto tell Gassman in September whether or not he had sucha contract. The contract in question was not produced bythe Respondent Employer until the conclusion of the hear-ing in this case, when Stender did so in response to a sub-pena served upon him by the General Counsel. At thistime, the General Counsel promptly moved to amend thecomplaint to specify the date of execution of a contractalready alleged in paragraph eleven to be illegal, and to adda subparagraph directed against the inclusion in the illegalcontract of a union security provision. It is axiomatic thatan employer may sign, a valid collective bargaining agree-ment only with a bargaining agent who represents an un-coerced majority of his employees. Such majority statusmay not be the product of tainted designation cards. More-over, there is an additional element of illegal discriminationand coercion present if an employer includes in an agree-ment with an assisted bargaining agent a provision requiringmembership in the assisted union as a condition of contin-183ued employment. When, on June 25, Stender signed a 3-year contract with Local 11, he was dealing with a bargain-ing agent whose majority status was the direct product ofStender's own extensive and unlawful assistance. "Oncemajority status is tainted, to uphold a contract negotiatedwith it thereafter would be to reward the employer for itsmisconduct."N.L.R.B. v. Midtown Service Co., supra, 425F.2d 665 at 669? By recognizing Local 11 under such cir-cumstances and by executing a contract with it, the Respon-dent Employer violated Section 8(a)(2) of the Act. Byagreeing to require membership of all employees in Local11 as a prerequisite of continued employment, or, in the caseof new hires, as a requirement of employment after 30 days,Respondent Employer violated Section 8(a)(1), (2), and (3)of the Act. By honoring the checkoff provisions of the con-tract, the Respondent Employer further violated Section8(a)(1), (2), and (3) of the Act. By executing such an agree-ment under these circumstances, and by accepting theemployer's recognition and assistance, the defaulting Re-spondent Unions violated Section 8(b)(1)(A) of the Act.When, in September, Stender asked employee Quinones tocirculate additional designation cards among employees tosolicit their memberships in Local 11, Respondent Employ-er also violated Section 8(a)(2) of the Act.On September 7, 1973, and thereafter, when Gassmanmade two written demands and one oral demand for recog-nition on behalf of the Amalgamated, the Charging Partyhad in its possession 27 union designation cards in a stipu-lated unit of 33 employees. No challenge has been leveledat the validity of the cards as clear and unambiguous desig-nations of a bargaining agent, nor has any challenge beenmade to the authenticity of the cards. Stender's reply toGassman on September 11 is basically the RespondentEmployer's position before me: Howard Creations, Inc.,should not be required to recognize the Amalgamated be-cause it is already a party to an outstanding collective-bargaining agreement with Local 11. The answer to thiscontention is quite clear. As noted above, both the agree-ment and the recognition of Local 11 upon which theagreementis predicated are vitiated by the Employer's ownillegal acts.The Employercannot use a contract with anillegally assisted union as an excuse for ignoring a demandfor recognition,as the contract itself is invalid in its entire-ty.International Ladies' GarmentWorkers' Union, AFL-CIO [Bernhard Altmann Texas Corp.], v. N.L.R.B.,366U.S. 731 (1961). Accordingly, the Amalgamated was, onSeptember 7 and thereafter, the duly designated bargainingagent for the production and shipping employees of theRespondent.When, on September 11 and thereafter, theRespondent rejected its demand for recognition, it violatedSection 8(a)(5) of the Act. I so find and conclude.The Respondent Employer was not content with merelyrefusing the Amalgamated. Stender told Gassman that hewould never deal with the Amalgamated and that he wouldclose his doors before doing so. As detailed above, Stenderalso made this same statement to a gathering of his employ-7Where a pattern of companyassistance to a union has been established,such a pattern in and of itself is sufficientto invalidateall cards upon whichmajority statusis based.N L R.B. v James Thompson and Company,208 F.2d743 (C A. 2, 1953),N L.R Bv JanPower, Inc,421 F 2d 1058 (C.A 9, 1970). 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDees at the plant. Such statements are flagrant violations ofSection 8(a)(1), and I so find. At a meeting of all employeeswhich took place in September, Louis Rucci, an agent ofboth Respondent Unions, stated to employees in the pres-ence of Stender that any employees who did not want to joinhis union could punch their timecards and leave the plant.Such a statement on the part of Rucci constitutes a violationof Section 8(b)(1)(A) of the Act. I so find and conclude.Stender reiterated the same statement that was made byRucci and in so doing violated Section 8(a)(1) of the Act.Stender also promised employees Petra Diaz and MercedesCordova that if employees would stick with Local 11 andreject the Amalgamated, he would see to it that they startedto receive Blue Cross benefits in a year. Such a promise ofbenefits to influence the selection or adherence to a bargain-ing agent and the rejection of another constitutes a violationof Section 8(a)(1) of the Act and amounts to illegal assis-tance in violation of Section 8(a)(2) of the Act. At anotherassembly of employees, Stender said that he knew that theywere attending Gassman's meetings. He requested them notto do so. In making this announcement, Stender created animpression among employees that their union activitieswere subject to his surveillance and, in so doing, violatedSection 8(a)(1) of the Act. On November 30, Stender had aconversation with employee Mary Holly when Holly cameback from layoff and asked for work. The version recited inthe record indicates that Stender spoke of raises and ofhealth insurance, and that he indicated that he did not wanttomake union welfare payments to the Amalgamated be-cause they were too costly. However, the record testimonydoes not disclose any clear threat of promise on his part inthis conversation with Holly. Accordingly, I will dismiss somuch of section 19 of the amended complaint as allegesthat, on or about November 30, the Respondent made anillegal promise of benefits to dissuade employees from sup-porting the Amalgamated.A troublesome question arises concerning the signing ofcheckoff authorization cards. The Local 11 contract withthe Respondent provides for remission of dues by the Em-ployer to the Union upon receipt of checkoff authorizations,such deductions to be made from the employees' pay duringthe first week of each month. Checkoffs were scheduled tobegin during the first week in July. It is unclear if they weremade by the Employer in July, but thereisnodoubt thatthis procedure began to operate in August. The basis for thecheckoffs was the Local I i membership designation andcheckoff authorization cards submitted at the hearing bythe Employer pursuant to subpena. Dues were deductedfrom the pay of Petra Diaz and Patricia Moreno, amongothers. These employees speak English well and were, infact, used by Stender as interpreters. Both testified emphati-cally that they did not sign checkoff authorizations. Whencross-examined on the basis of the xeroxed copies of cardsadmitted into evidence and bearing their respective signa-tures, both witnesses insisted that the cards in evidence onwhich their signatures admittedly appeared contained print-ed language that did not in fact appear on the pink unionmembership cards which they signed in the company officein April. Both insisted that the cards which they signed wereexclusively for membership and contained no language au-thorizing deduction of dues. Both insisted that the cardswhich they signed were partially different in style than thecards submitted at the hearing by the Employer. As thedocuments in evidence were not the originals, it is impossi-ble on thestateof this record to determine whether or notsomespecie of fraud in the factum was practiced in obtain-ing dues deduction cards. If another agency should investi-gate facetsof this case relating to possible violations ofFederal laws not subject to the jurisdiction of the Board, itmay wish to pursue this question further after obtaining theoriginal pink cards signed by employees. Such originals arenot in evidence here, despite the fact that the General Coun-selwas diligent inhaving subpoenas issued against bothEmployer and Union Respondents to this case to compeltheir production. On the basis of this record, I cannot say,as to Moreno and Diaz, that dues were deducted by theRespondent Employer and remitted to the RespondentUnions in the absence of executed checkoff authorizations.However, by honoring dues checkoff authorizations execu-ted pursuant to a contract with a minority union, the Re-spondent Employer herein violated Section 8(a)(2) and (3)of the Act, even if no fraud or forgery attendedthe signingof the cards.Lunardi-Central Distributing Company, Inc,161NLRB 1443;Prospect Gardens of Norwalk, supra.Employee Mary Holly testified without contradictionthat the Respondent Employer deducted union dues fromher pay although she did not sign a checkoff authorization.There is no checkoff authorization in the record relating toher. Employee Sayde Castro testified without contradictionthat she did notsigna checkoff authorization, that $12 wasdeducted from her pay as union dues, but that the amountwas refunded when she complained to Stender. There is acheckoff authorization card in the record for Ana BolenaCastro, living at the same address as Sayde Castro, but thereisnocard for Sayde Castro Such deductions constituteclearviolations of Section 8(a)(2) and (3) of the Act, andstrongly suggest the possibility of a violation of Section 302of the Act.Respondent's principal defense is that,in amending sec-tion 11 of the complaint, the General Counsel struck fromthe complaint certain language contained in the originalversion of section 11, which language alleged that at no timedid Local l 1 represent an uncoerced majority of employeesin the bargaining unit. The revised section I I is directed atthe illegality of the same contract, specifies the date of itsexecution,and alleges as anadditional violation the execu-tion of a contract with a minority union containing a union-security clause. The question of the lack of uncoerced ma-jority status on the part of Local I 1 had been fully litigatedat this point. There is no suggestion-indeed there is adenial-that the General Counsel had abandoned this con-tention asa part of his theory of the case. The conclusionarylanguage remainingin the complaint clearly outlines thelegal contention that these acts on the part of all Respon-dents violate provisions of the Act directedat illegal assis-tance by an employer to a labor organization. The absenceof freely designated majority status on the part of a unionis an essentialelement of this argument. As noted above, itis fully supported by the evidence herein. The issue re-mains in this caseunder the revised as well as under theoriginal version of section I I of the complaint. Niceties ofpleading, including specialized terms of art, may have HOWARD CREATIONS, INC.185place in the common law, but so long as there is notice andan opportunity to defend, and so long as a matter has beenfully litigated, the formal requirements of the Administra-tive Procedure Act and of the National Labor RelationsAct are met. I conclude that these procedural requirementshave been met in this instance.N.LR.B. v. Pecheur Loz-enge Co.,209 F.2d 393 at 402 (C.A. 2, 1953).Upon the above-recited findings of fact, and upon theentire record in this case considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1.Respondent Howard Creations,Inc., isnow, and at alltimes material herein has been, an'employer engaged incommerce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, the Factory, Production,Specialists,and AssemblyWorkers Union, Local 294, and the Workers of Americaand Canada International Union, Local No. 11, are, re-spectively, labor organizations within the meaning of Sec-tion 2(5) of the Act.3.All production and shipping employees employed bythe Respondent Employer at its Woodside, Queens, NewYork, factory, excluding office clerical employees, sales em-ployees, and supervisors as defined in the Act, constitute aunit appropriate for collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since September 7, 1973, the Amalgamated ClothingWorkers of America, AFL-CIO, has been the exclusiverepresentative of all employees in the unit found appropri-ate in Conclusion of Law 3 for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By permitting representatives of Local 11 and Local294 to solicit union membership cards on company premisesduring companytime;by otherwiseassistingLocal 11 andLocal 294 in obtaining union designation cards from itsemployees; by executing a collective-bargaining agreementwith Local l l when Local l l did not represent an uncoercedmajority of the employees in the unit covered by the agree-ment; by incorporating in said agreement a umon-securityclause requiring employees to become or remain membersof an illegally assisted union as a condition of continuedemployment; by causing membership cards in Local II tobe solicited by its employees; by deducting dues from thepay of employees and remitting them to an illegally assistedunion pursuant to an agreement with a union which doesnot represent an uncoerced majority of its employees; bydeducting union dues from the pay of employees when theyhad not executed checkoff authorizations; by stating to em-ployees that if they did not like an illegally assisted union,they could quit, and by ratifying such statements whenmade by union agents; and by promising benefits includingmedical and hospital benefits to employees to retain theirsupport for Local 11, the Respondent Employer herein vio-lated Section 8(a)(2) of the Act.6.By including a union-security clause in a contract exe-cuted with a union which does not represent an uncoercedmajority of its employees; by deducting union dues from thepay of employees and remitting said dues money to a unionpursuant to a contract with a union which does not repre-sentan uncoerced majority of its employees; and by deduct-ing union dues from the pay of employees when saidemployees have not executed checkoff authorizations, theRespondent Employer herein has violated Section 8(a)(3) ofthe Act.7.'By refusing to recognize and to bargain collectively ingood faith with the Amalgamated Clothing Workers ofAmerica, AFL-CIO, as the duly designated collective-bar-gaining representative of its employees in the bargainingunit found appropriate in Conclusion of Law 3 herein, theRespondent Employer has violated Section 8(a)(5) of theAct.8.By the acts and conduct set forth in Conclusions ofLaw 5, 6, and 7 herein; by creating in the minds of employ-ees the impression that their union activities were undersurveillance; by promising benefits including medical andhospital insurance to employees if they would refrain fromsupporting the Amalgamated; by threatening employeeswith discharge if they supported the Amalgamated; bythreatening to close the plant if employees selected the Am-algamated as their bargaining agent; and by stating that itwould never deal with the Amalgamated, the Employerherein violated Section 8(a)(1) of the Act.9.By including in a collective-bargaining agreement witha unionwhich did not represent an uncoerced majority ofits employees a union-security clause requiring bargainingunit employees to become or remain members of saidunions asa condition of continued employment; and byaccepting the remission of dues deducted from the pay ofbargaining unit employees by the Employer pursuant to theprovisions of an illegal contract, the Respondent Unionsherein violated Section 8(b)(2) of the Act.10.By the acts and conduct set forth above in Conclu-sionof Law 9; by accepting assistance and recognition froman employer when it did not represent an uncoerced majori-ty of its employees; by executing a contract with the Re-spondent Employer when it did not represent the uncoercedmajority of its employees; and by threatening employees inthe presence of the Respondent Employer with discharge ifthey did not become or remain members of their union orunions, the Respondent Unions herein violated Section8(b)(1)(A) of the Act.11.The aforesaid unfair labor practices have a close,intimate,and adverse affect on the free flow of commercewithin the meaningof Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondents herein have engagedin unfair labor practices, I will recommend that they berequired to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposes andpolicies of the Act. The General Counsel has requested,inter alia,a so-calledGissel 8remedy, by terms of which theRespondent Employer would be obligated to recognize andbargain collectively with the Amalgamated on the basis ofmajority status established through signatures of employees8N.L R.B v Gissel PackingCompany,395 U S 575 (1969). 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtained on individual designation cards. Such orders havebeen issued from time to time by the Board,despite theexistence of a contract with,or claim of recognition by, anassisted union.GreystoneKnitwear Corporation,136 NLRB573. The testof whether such an order should be issued iswhether theemployer'sunlawful actions in resisting theunionization of his plant have been so flagrant and so perva-sive that the likelihood of a fair and free election is im-paired.Byrne DairyInc. v.N.L.R.B.,431 F.2d 1363 (C.A. 2,1970);N L.R.B. v. International Metal Specialties,Inc.,433F.2d 870 (C.A. 2, 1970);N.L R.B.v.Marcellus Vault &Sales,Inc.,431 F.2d 933 (C.A. 2, 1970);M P.C. RestaurantCorporationv.N.L.R B.,481 F.2d 75 (C.A. 2, 1973);N.L.R.B. v. Scoler'sInc.,466 F.2d 1289(C.A. 2, 1972);N.L.R Bv.Hendel ManufacturingCompany, Inc,483 F.2d 353 (C.A.2, 1973).In the instant case,the Employer has engaged inextensive assistance to a rival union, has promisedemploy-ees benefitsif theywould support a union of his choicerather than another union which employees might choose,has statedpositivelyand on more than one occasion that hewould never deal with the ChargingParty,and has toldemployees that he would close the doors of the plant if theChargingPartywere to become their bargaining agent. Suchactions on his part clearly preclude the holding of a fair andfree election by making such an election an act of futilityin the minds of unit employees.As the employees havefreelydesignated the Amalgamated as their bargainingagent by an overwhelming majority through the signing ofauthorization cards, despite the importunings of the Em-ployer,and have vociferiously and, publicly voiced to theEmployerand to the rival unions their hostility to represen-tation by these unions,or either of them,Iwill recommendthat the Employer be required to bargain with the Amalga-mated as the collective-bargaining representative of his em-ployees. I will also recommend that the Employer berequired to cease recognizingLocal 11 or Local 294, to ceasegiving effect to the outstanding contract with Local 11, andto cease checking off dues for Local 11; and that the Re-spondents be requiredjointlyand severally to refund dueswhich have heretofore been checkedoff orotherwise paidto Local11,with interest thereon at 6 percent per annum.Amalgamated Local UnionNo. 355 [Russell Motors, Inc.], v.N.L.R.B.481 F.2d 996(C.A. 2, 1973).Upon thebasis of the foregoing findings of fact and con-clusions of law, and upon the entire record considered as awhole, and pursuant to Section10(c) of the Act,Imake thefollowing recommended:ORDERS1.Respondent Howard Creations, Inc., and its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Recognizing or bargaining with Factory, Production,9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesSpecialists and Assembly Workers Union, Local 294, andWorkers of America and Canada International Union, Lo-calNo 11, or either of them, as the collective-bargainingrepresentative of its production and shipping employees,unless and until said labor organizations, or either of them,is certified by the Board as the collective-bargaining repre-sentative of said employees pursuant to Section 9(c) of theAct.(b)Giving effect to a certain collective-bargaining agree-ment between said Respondent Employer and the said Lo-cal11,dated June 25, 1973, or any extension ormodification thereof; provided that nothing herein shallauthorize or require the withdrawal or elimination of anywage increase or other benefits conferred pursuant to saidcontract.(c)Withholding from the pay of any of its employeesunion dues or other union fees or assessments which havebeen deducted on account of any obligation of membershipinLocal 11, and paying to Local ii any dues, fees, orassessments which have been deducted from the pay of itsemployees.(d) By any means or in any manner contributing to thefinancial or other support of Local II or Local 294.(e)Creating in the minds of employees an impression ofsurveillance of their union activities; promising benefits toemployees to influence their selection or rejection of a col-lective-bargaining representative, threatening employeeswith discharge for engaging in union activities; or threaten-ing to close the plant if employees should select the Amalga-mated Clothing Workers of America, AFL-CIO, as theircollective-bargaining representative.(f)By any means or in any manner interfering with, re-straining, or coercing its employees in the selection of Amal-gamated Clothing Workers of America, AFL-CIO, or anyother labor organization, as their bargaining representative.(g)Giving effect to any membership application or duescheckoff authorization on behalf of Local II or Local 294executed by any of its employees on or after April 25, 1973.(h)Refusing to recognize and bargain collectively withtheAmalgamated Clothing Workers of America, AFL-CIO, as the collective-bargaining representative of its pro-duction and shipping employees.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a)Withdraw and withhold from Local I I and Local 294,or either of them, recognition as the collective-bargainingrepresentative of its production and shipping employees.(b) Jointly and severally with Local I I and Local 294reimburse each employee or former employee from whosewages it has deducted and withheld union dues, fees, orassessments for Local I 1 or Local 294 the amount of moneywhich has been deducted and withheld from said employ-ees, together with interest thereon computed at 6 percent perannum.(c)Recognize and, upon request, bargain collectivelywith the Amalgamated Clothing Workers of America,AFL-CIO, as the collective-bargaining representative of allemployees employed in its production and shipping depart-ments, excluding office clerical employees, sales employees,and supervisors as defined in the Act.(d) Preserve and, upon request, make available to the HOWARD CREATIONS, INC.Board or its agents for examination and copying all recordsnecessary to analyze and compute the amount of reimburse-ments to employees, if any, which may be due under section1,2(b),supra,of this recommended Order.(e)Post at its Queens, New York, plant, copies of thenotice attached hereto and marked Appendix A,10 andsigned copies of the notice attached hereto and markedAppendix B, both of which shall appear in English and inSpanish. Copies of Appendix A, to be furnished by theRegional Director for Region 29 and duly signed by a repre-sentative of the Respondent Employer, and copies of Ap-pendix B, to be furnished by the Respondent Unions herein,shall be posted by the Respondent Employer immediatelyupon receipt thereof, and shall be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to in-sure that such notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the receipt of this Decision, whatsteps it has taken to comply herewith.II.Respondent Factory, Production, Specialists and As-sembly Workers Union, Local 294, and Workers of Americaand Canada International Union, Local No. 11, and eachof them, shall:1.Cease and desist from:(a)Giving effect to a certain collective-bargaining agree-ment between the said Local 11 and Howard Creations,Inc., dated June 25, 1973, or any modification or extensionthereof.(b)Acting or purporting to act as the collective-bargain-ing representative of the production and shipping employ-ees of Howard Creations, Inc., unless and until it or theyhave been certified by the Board as the collective-bargain-ing representative of said employees pursuant to Section9(c) of the Act.(c)Requesting, accepting, or receiving from HowardCreations, Inc., union dues, fees, or other assessments whichhave been deducted and withheld from the pay of any of theemployees of said employer.(d)Giving effect to any membership application orcheckoff authorization executed by any employee of How-ard Creations, Inc., on or after April 25, 1973.(e)By any means or in any manner interfering with,restraining, or coercing employees of Howard Creations,Inc., in the exercise of rights guaranteed to them by Section7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Jointly and severally with Respondent Howard Crea-tions, Inc., reimburse each employee or former employee ofHoward Creations, Inc., from whose wages union dues, fees,or assessments for Local 11 or Local 294 have been deduct-ed by Howard Creations, Inc., the amount of such moneywhich has been deducted and withheld from said employee,together with interest thereon computed at 6 percent perannum.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords, including but not limited to membership applications187and dues checkoff authorizations, which are necessary toanalyze and compute the amount of reimbursements to em-ployees, if any, which may be due under section II,2(a) ofthis recommended Order.(c)Post at its office in English and in Spanish copies ofthe notice attached hereto and marked Appendix B, saidcopies to be furnished by the Regional Director of Region29. Said copies, after being signed by representatives of eachRespondent Union, shall be posted by each of the Respon-dent Unions immediately upon receipt thereof and shall bemaintained by them for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material. Copiesof said notices in English and in Spanish, which are fur-nished by the Regional Director of Region 29, shall besigned by a representative of each Respondent Union andshall be forwarded for posting to Howard Creations, Inc.,immediately upon receipt thereof from the Regional Direc-tor.(d)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the receipt of this Decision, whatsteps it has taken to comply herewith.I further recommend that the complaint herein be dis-missed insofar as it alleges matters not specifically found.10 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentHoward Creations, Inc., is posting this notice to complywith the provisions of a recommended order issued by anAdministrative Law Judge. The recommended Order wasissued after a hearing in which we were found to have violat-ed certain provisions of the National Labor Relations Act.WE WILL NOT recognize and bargain with Factory,Production, Specialists and Assembly Workers Union,Local 294, and Workers of America and Canada Inter-national Union, Local No. 11, or either of them, as thebargaining representative of our production and ship-ping employees, unless they, or either of them, becomescertified by the Board as a bargaining representativeafter the running of a Board election.WE WILL NOT give effect to any membership applica-tion or dues checkoff authorization cards for Local 11or Local 294 signed by our employees on or after April25, 1973. We will not give effect to a contract signedwith Local 11 on June 25, 1973, or any extension ormodification of that contract.We will not withhold 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the pay of our employees any dues for Local I 1or Local 294,and will,together with Local II andLocal 294,refund the money which has already beendeducted for union dues, fees, and assessments, withinterest at 6 percent per annum.WE WILL NOTwithdraw any wage increases or otherbenefits granted underthe Local 11contract.WE WILLNOT inany way or in any manner contributefinancial or other support to either Local I I or Local294.WE WILL NOTthreaten to close the plant,to dischargeemployees,or togrant or withhold benefits becauseemployees wish to select the Amalgamated ClothingWorkers of America,AFL-CIO,as their bargainingrepresentative.We will not interfere with,restrain, orcoerce our employees in any way in the exercise ofrights guaranteedto them bythe National Labor Rela-tions Act.WE WILL recognize,and upon request,bargain collec-tivelywith the Amalgamated Clothing Workers as thecollective-bargaining representative of all employees inour production and shipping departments, excludingoffice clerical employees,sales employees,and supervi-sors as defined in the Act.DatedByHOWARD CREATIONS, INC(Employer)Administrative Law Judge. The recommended Order wasissued after a hearing in which we were found to have violat-ed certain provisions of the National Labor Relations Act.WE WILL NOT give effect to any membership applica-tions or checkoff authorizations executed by employeesof Howard Creations, Inc., on or after April 25, 1973.We will not give effect to any contract executed withHoward Creations, Inc., on June 25, 1973, or any ex-tensions or modifications of that contract. We will notrequest, accept, or receive any union dues, fees, or as-sessments from the pay of any employees of Howard.WE WILL NOT act or purport to act as the collective-bargaining representative of employees of HowardCreations, Inc., unless and until we have been certifiedby the Board as the collective-bargaining representa-tive after the holding of a Board election.WE WILL NOT interfere with, restrain, or coerce em-ployees of Howard Creations, Inc., by any means or inany manner in the exercise of rights guaranteed to themby Section 7 of the National Labor Relations Act.WE WILL, along with Howard, refund the moneywhich has already been deducted for union dues, fees,and assessments, together with interest at 6 percent.By(Representative)(Title)DatedThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 Court Street-4th Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentLocal IIand Local 294 are posting this notice to complywith the provisions of a recommended order issued by anDatedByFACTORY, PRODUCTION,SPECIAL-ISTS,AND ASSEMBLY WORKERSUNION, LOCAL No 294(LaborOrganization)(Representative)(Title)WORKERS OFAMERICA ANDCANADA INTERNATIONALUNION, LOCAL No I I(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 Court Street-4th Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.